         Case 1:18-cv-00578-JEB Document 151 Filed 09/30/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

Ansly DAMUS, et al., on behalf of themselves       )
and others similarly situated,                     )
                                                   )
                  Plaintiffs,                      )
                                                   )
         v.                                        )
                                                   )     Case No: 1:18-cv-00578-JEB
Kirstjen NIELSEN, Secretary of the Department )
of Homeland Security, in her official capacity, et )
al.,                                               )
                                                   )
                 Defendants.                       )
                                                   )

 INTERVENOR’S REPLY TO DEFENDANTS’ RESPONSE TO MOTION FOR LEAVE
         TO INTERVENE AND TO UNSEAL JUDICIAL DOCUMENTS


                                                       Victoria Baranetsky (admitted pro hac
                                                       vice)
                                                       General Counsel
                                                       The Center for Investigative Reporting
                                                       1400 65th St., Suite 200
                                                       Emeryville, CA 94608
                                                       Telephone: 510-982-2890, Ext. 390
                                                       Email: vbaranetsky@revealnews.org

                                                       Chelsea T. Kelly (DC Bar No. 1045673)
                                                       Davis Wright Tremaine LLP
                                                       1301 K Street NW, Suite 500 East
                                                       Washington, DC 20005
                                                       Phone: (703) 850-6317
                                                       Fax: (202) 973-4450
                                                       Email: chelseakelly@dwt.com

                                                       Counsel for Third-Party Intervenor
                                                       The Center for Investigative Reporting
         Case 1:18-cv-00578-JEB Document 151 Filed 09/30/20 Page 2 of 8




                                        INTRODUCTION

       Intervenor, The Center for Investigative Reporting (“CIR”), moved to unseal the monthly

submissions filed by Defendants, barring disclosure of any personally identifying information.

ECF No. 144 at 1-2. Defendants filed a response that took no position on whether the right of

access applied. ECF No. 148 at 1 (“Defendants take no position on CIR’s requests to intervene

and to unseal redacted versions of the monthly status reports filed in response to this Court’s order

granting a preliminary injunction.”). Unopposed, this Court should grant that motion for reasons

already stated by CIR. See generally ECF No. 144-1.

       Although Defendants assert that the administrative burden of unsealing justifies continued

secrecy of parole determinations previously filed with this Court, see ECF No. 148 at 1, the U.S.

Court of Appeals for the District of Columbia Circuit has recently reiterated that administrative

burden is not a justifiable reason to overcome the right to access. See In re Leopold to Unseal

Certain Elec. Surveillance Applications & Orders, 964 F.3d 1121, 1131-33 (D.C. Cir. 2020).

Additionally, Defendants incorrectly assert that “unsealing the most recent report should provide

CIR with complete relief” because “each report includes all class members identified to date.”

ECF No. 148 at 1. Such a limited unsealing would prevent CIR and the public from analyzing any

discrepancies or corrections made among the reports, which could identify prior government

oversights or improper decision-making. Indeed, in the sister case Heredia-Mons v. Wolf, No.

1:19-cv-01593-JEB (D.D.C. 2019), the government-defendants admitted that such discrepancies

do exist on their monthly-filed status reports.
         Case 1:18-cv-00578-JEB Document 151 Filed 09/30/20 Page 3 of 8




                                           ARGUMENT

   A. Defendants Have Failed to Meet Their Burden, So All Records Should Be Unsealed.

       Defendants have failed to meet their burden to justify continued sealing. Where the

common law and First Amendment rights of access apply to the sealed records, the Court should

release those records unless the Government can show that continued withholding “is essential to

preserve higher values and is narrowly tailored to serve that interest.” Dhiab v. Trump, 852 F.3d

1087, 1102 (D.C. Cir. 2017) (Williams, J., concurring) (citation omitted). Here, Defendants do

not allege that the right of access does not apply, see generally ECF No. 148, and even so, the

Government fails to meet both of its requirements, so all records must be unsealed.

       The Government has not stated how continued secrecy is “essential to preserve higher

values.” Indeed, the Government has not identified a single interest justifying continued sealing.

This Court has enumerated a narrow set of interests that justify sealing, including privacy, national

security concerns, trade secrets, and potential of threats of prejudice. See United States v.

Hubbard, 650 F.2d 293, 315-16 (D.C. Cir. 1980) (citation, footnotes omitted). Defendants listed

none of these interests. Even if they had, these reasons would not be credible in this instance. Cf.

Washington Post v. Robinson, 935 F.2d 282, 283-85, 291-92 (D.C. Cir. 1991) (rejecting

government’s argument that plea agreement should remain sealed because it “was part of an

ongoing criminal investigation” and holding that this was an insufficient interest where unsealing

records “could hardly have posed any additional threat to the ongoing criminal investigation”)

(citation omitted).

       Additionally, even if the Government had articulated some credible compelling interest,

that still would not justify keeping the records entirely out of the public’s sight, because limits on

access must be narrowly tailored to survive constitutional scrutiny. The Supreme Court and the




                                                  2
           Case 1:18-cv-00578-JEB Document 151 Filed 09/30/20 Page 4 of 8




D.C. Circuit have held that courts must consider alternatives to wholesale sealing when

adjudicating requests for access to judicial records and proceedings. See Press-Enterprise Co. v.

Super. Ct., 478 U.S. 1, 13-14; Robinson, 935 F.2d at 287. Where Defendants have not met their

burden, all the enumerated records (including the declaration and attached exhibits) must be

unsealed.1

      B. Undue Burden is an Unjustified Reason for Continued Sealing According to This
         Circuit’s Caselaw.

          Without providing a legitimate reason for sealing records, the Government makes the

unjustified claim that this Court should not release records because it would be unduly

burdensome. ECF No. 148 at 1 (stating that “unsealing the most recent report should provide CIR

with complete relief while balancing the burden on Defendants to redact all prior reports”

(emphasis added)). But “administrative burden” is insufficient to thwart the right of access. See

In re Leopold, 964 F.3d at 1133 (“[A]lthough administrative burden is relevant to how and when

documents are released, it does not justify precluding release forever.”). As the D.C. Circuit

explained in In re Leopold, if the right attaches, records should be released. Id. (“The records at

issue here are not nailed into a nondescript crate, stored deep in a sprawling, uncataloged

warehouse. Cf. RAIDERS OF THE LOST ARK (Lucasfilm Ltd. 1981)”). “Production may be time-

consuming, but time-consuming is not the same thing as impossible.” Id. That is because the right

of access to judicial records is grounded in the importance of judicial transparency and

accountability to the public, not the convenience of the government. See Richmond Newspapers,

Inc. v. Virginia, 448 U.S. 555, 565-69 (1980). For this reason, the previously filed records should




1
    As stated in CIR’s motion, Intervenor does not request private information be unsealed.



                                                  3
         Case 1:18-cv-00578-JEB Document 151 Filed 09/30/20 Page 5 of 8




be unsealed.2

    C. Defendants’ Claim That Prior Records Should Not Be Unsealed Because They Are
       Cumulative Is Unjustified.

       “What transpires in the court room is public property.” Craig v. Harney, 331 U.S. 367,

374 (1947). As Supreme Court Chief Justice John Roberts recently explained, “[I]t’s not as if

we’re doing this in secret. . . . [The judicial branch is] the most transparent branch in government.”

Chief Justice John G. Roberts, Remarks at 2018 Federal Judicial Conference of the Fourth Circuit

(June 29, 2018), available at https://cs.pn/39cI4d4. Public access to judicial records ensures that

the public can fully understand what transpired in the court and furthers the value of government

accountability. Indeed, this need for transparency is especially heightened in cases involving the

court’s oversight of government actions. Hubbard, 650 F.2d at 314-16 (“Access to records serves

the important functions of ensuring the integrity of judicial proceedings in particular and of the

law enforcement process more generally.”) (citation omitted). Accordingly, the public must have

access to the motions, briefs, and other materials that courts rely upon to make their decisions.

This transparency allows the public and the press to monitor the judicial branch, fostering trust in

the judicial system. See Sheppard v. Maxwell, 384 U.S. 333, 350 (1966).

       Here, the Government claims that the status reports previously filed with this Court are

“cumulative, meaning that each report includes all class members identified to date”—and should

therefore remain sealed. ECF No. 148 at 1. However, such a theory presumes that CIR and the



2
 Even if the administrative burden were a justifiable reason for sealing records, maintaining sealed
matters is actually quite onerous. See Stephen Smith, Gagged, Sealed, & Delivered: Reforming
ECPA’s Secret Docket, 6 HARV. L. & POL’Y REV. 313, 334 (2012) (“[S]ecrecy also has a financial
cost, because sealed records are more burdensome for clerk’s offices to maintain than open
records.”); see also Tim Reagan & George W. Cort, Fed. Judicial Ctr., Sealed Cases in Federal
Courts (2009), available at https://www.fjc.gov/sites/default/files/2012/SealCaFC.pdf.



                                                  4
         Case 1:18-cv-00578-JEB Document 151 Filed 09/30/20 Page 6 of 8




public are only interested in the “class members identified to date”—whose identities would be

redacted anyway. To the contrary, CIR and the public have an interest in obtaining all the

previously-filed status reports to ascertain whether they contain any updates or other discrepancies

that could reveal important changes or updates made by the Government that require government

accountability. To the extent that these differences even reflect corrections, those, too, would be

useful in identifying prior oversights or improper decision-making.3         It is likely that such

differences exist, given that the Government-Defendants in the sister case of Heredia-Mons

admitted as much. See Heredia-Mons, No. 1:19-cv-01593-JEB, ECF No. 100 at 2 n.2 (“For

instance, information contained on an earlier spreadsheet may have been corrected, or otherwise

updated, on a more recent spreadsheet. In addition, on occasion, a spreadsheet may only have

reflected information for the reporting period at issue[.]”). Where release of information is clearly

in the public interest, the Government cannot—without more explanation, and especially given

possible changes over time—credibly claim a limited benefit to the public exists.

                                         CONCLUSION

       As the records at issue are covered by the well-established right of access under the

common law and First Amendment, and as the Government has not met its weighty burden to

override the public’s interest in these records, unsealing is necessary. For these reasons and the

others discussed above, this Court should grant Intervenor’s Motion in full.




3
  To the extent the Government harbors this concern, there is no reason to anticipate that the
unsealing of these documents would lead to the reporting of simple clerical errors or inaccuracies
or would otherwise create opportunity for abuse. “The press does not simply publish information
about trials but guards against the miscarriage of justice by subjecting the police, prosecutors, and
judicial processes to extensive public scrutiny and criticism.” Sheppard, 384 U.S. at 350 (“A
responsible press has always been regarded as the handmaiden of effective judicial
administration.”).


                                                 5
        Case 1:18-cv-00578-JEB Document 151 Filed 09/30/20 Page 7 of 8




                                    Respectfully submitted,


Dated: September 30, 2020           By:    /s/ D. Victoria Baranetsky
                                              D. VICTORIA BARANETSKY
                                              General Counsel
                                              The Center for Investigative Reporting
                                              1400 65th St., Suite 200
                                              Emeryville, CA 94608
                                              Telephone: 510-982-2890, Ext. 390
                                              Email: vbaranetsky@revealnews.org

                                             /s/ Chelsea T. Kelly
                                              Chelsea T. Kelly (DC Bar No. 1045673)
                                              Davis Wright Tremaine LLP
                                              1301 K Street NW
                                              Suite 500
                                              Washington, D.C. 20005
                                              Phone: (703) 850-6317
                                              Fax: (202) 973-4450
                                              Email: chelseakelly@dwt.com

                                             Counsel for Third-Party Intervenor
                                             The Center for Investigative Reporting




                                       6
         Case 1:18-cv-00578-JEB Document 151 Filed 09/30/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I certify that on September 30, 2020, I served a copy of the foregoing document on the

Court and all parties of record by causing this document and its attachments to be filed with the

clerk of the Court through the CM/ECF system, which will provide electronic notice of this

document to all attorneys of record.



Date: September 30, 2020

                                                     /s/ Chelsea T. Kelly
                                                     Chelsea T. Kelly (DC Bar No. 1045673)
                                                     Davis Wright Tremaine LLP
                                                     1301 K Street NW
                                                     Suite 500 East
                                                     Washington, D.C. 20005
                                                     Phone: (703) 850-6317
                                                     Fax: (202) 973-4450
                                                     Email: chelseakelly@dwt.com

                                                     Counsel for Third-Party Intervenor
                                                     The Center for Investigative Reporting
